Buck, P. J.
(After stating the foregoing facts.)
The ruling made in the first headnote needs no elaboration. The question is settled by the decision in the case of Gulf Refining Co. v. Miller, 151 Ga. 721 (108 S. E. 25).
Applying the principle ruled in headnote 2, under the facts of this case as stated above, the juror shown to be related to one of the indorsers of the note was disqualified; and that disqualification, being unknown to the defendant and his attorneys until after the verdict, was ground for setting aside that finding.
The ruling made in headnote 3 requires no elaboration.
Certain alleged error in the charge of the court is made one of the grounds for setting aside the verdict; but this is not urged or referred to in the brief of counsel for the plaintiff in error, and is therefore not considered here.

judgment reversed.


All the Justices concur.